          Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 1 of 20




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In Re:                                            §           Case No. 12-38016
                                                  §
LARRY GREEN AND EDRIS GREEN                       §          Chapter 13
Debtor(s)                                         §
                                                  §
LARRY GREEN AND EDRIS GREEN                       §
Plaintiff                                         §
                                                  §           Adv. Proc. No. 18-03351
         v.                                       §
                                                  §
OCWEN LOAN SERVICING, LLC                         §
Defendant                                         §

                                   AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         Larry and Edris Green file this Amended Complaint seeking damages and sanctions from
Ocwen Loan Servicing, LLC, for its intentional and willful violations of this Court’s Orders, and
respectfully show the court the following:

                                  SUMMARY OF FACTS AND LAW
         Ocwen has been sanctioned by bankruptcy courts from across the country for its
intentional violation of bankruptcy court orders. Ocwen recently made the following disclosures
to the SEC: 1) Ocwen is aware of its obligation to comply with federal and local bankruptcy
rules; 2) Compliance with federal and local bankruptcy rules is challenging for Ocwen; and 3) In
the “ordinary course of business”, Ocwen is sued by Plaintiffs who allege violations of
bankruptcy rules.
         The Plaintiffs in this case are no different than countless other Debtors who successfully
completed their Chapter 13 plans, and soon after receiving their discharge, receive foreclosure
notices from Ocwen. The Debtors seek actual damages, punitive damages, sanctions, and
injunctive relief for Ocwen’s intentional violation of this Court’s Confirmation Order, Order
Deeming Mortgage Current, and the Discharge Injunction.
                                                                                                 1
           Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 2 of 20




JURISDICTION AND VENUE
1. The Bankruptcy Court has jurisdiction over this action under 28 U.S.C. §1334 and under the
      Order of Reference of bankruptcy cases and proceedings under 28 U.S.C. §157.
2. This is a core proceeding under 28 U.S.C. §157(b)(2)(A) & (O). To the extent necessary,
      Plaintiffs consent to the entry of final orders or judgment in this adversary proceeding by the
      United States Bankruptcy Judge.
3. This adversary proceeding relates to the chapter 13 bankruptcy case, In re Green, Case No.
      12-38016, in the United States Bankruptcy Court for The Southern District Of Texas,
      Houston Division.
PARTIES
4. Edris and Larry Green (the “Debtors” or the “Greens”) are chapter 13 debtors in the related
      bankruptcy case.
5. Defendant Ocwen Loan Servicing, LLC is a Delaware limited liability company that may be
      served with process through its registered agent – Corporation Service Company, d/b/a CSC
      – Lawyers Inco, Suite 620, 211 E. 7th St., Austin, TX 78701.
                                        FACTS
RELATIONSHIP AMONG THE OCWEN ENTITIES
6.       Ocwen Financial Corporation (“OFC”) is a publicly traded Florida corporation.
7.       OFC, through its subsidiaries, originates and services loans.
8.       OFC, the parent and publicly-traded company, wholly owns all of the common stock of
its primary operating subsidiary, Ocwen Mortgage Servicing, Inc. (“OMS”).
9.       OMS wholly owns the stock of Ocwen Loan Servicing, LLC (“Ocwen” or “Defendant”).
THE GREENS FILED BANKRUPTCY AND CURED THEIR MORTGAGE DELINQUENCY

10.      The Debtors filed a Chapter 13 Bankruptcy on October 31, 2012. (See Exhibit A)
11.      The Debtors reside at 19923 Moonriver Drive, Humble, TX 77338 (“Debtors’
Homestead”).
12.      Only Ms. Green (the “Debtor”) executed the Note secured by the Debtors’ Homestead.
13.      On May 20, 2014, a proof of claim was originally filed by GMAC Mortgage which was
subsequently amended by Ocwen, as the new servicer. (See Exhibit B)
14.      The Debtors did not choose their mortgage servicer and have no control over how Ocwen
                                                                                                   2
          Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 3 of 20




 services their loan.
 15.    The Green’s Chapter 13 Plan was confirmed on March 26, 2013, and was never
 modified. See Exhibit A (Docket) and Exhibit C (Confirmation Order).
 16.    The Chapter 13 Trustee filed a Notice of Final Cure Payment and Motion to Deem
 Mortgage Current on October 17, 2017 (See Exhibit D) and a Notice of Plan Completion on
 November 1, 2017. (See Exhibit E)
 17.    On November 6, 2017, Ocwen filed a response to the Trustee’s Motion to Deem
 Mortgage Current disagreeing that the Greens had cured their prepetition default, but agreeing
 that the Debtors were current post-petition. (see Exhibit F)
 18.    On November 16, 2017, a hearing was held on the Trustee’s Motion to Deem Mortgage
 Current. Ocwen appeared and agreed that Ms. Green cured any pre-petition default and was
 contractually current and due for the November, 2017 mortgage payment.
 (See Exhibit A – Docket 181 – Docket Entry Notes)
 19.    On December 27, 2017, this Court entered an Order Deeming the Mortgage Current
 which held that the Debtor’s mortgage was deemed current through October 31, 2017. (See
 Exhibit G)
 20.    On January 22, 2018, the Greens received their Chapter 13 discharge. (See Exhibit H)
 THE GREENS MADE ALL OF THEIR MORTGAGE PAYMENTS BEGINNING NOVEMBER 1, 2017
 UNTIL OCWEN REFUSED TO ACCEPT PAYMENTS

 21.    Ms. Green was required to make monthly mortgage payments directly to Ocwen
 beginning November 1, 2017.
 22.    Below is an outline of the payments made by the Debtors to Ocwen, starting in
 November, 2017:
DATE PAYMENT MADE           AMOUNT OF PAYMENT MADE BY THE DEBTORS TO OCWEN

11-9-2017                   $790.66
12-8-2017                   $786.14
1-2-2018                    $786.14
2-14-2018                   $790.66
3-2-2018                    $790.66
4-17-2018                   $790.66
5-2-2018                    $906.96
6-19-2018                   $839.41

                                                                                               3
         Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 4 of 20




DATE PAYMENT MADE         AMOUNT OF PAYMENT MADE BY THE DEBTORS TO OCWEN

7-6-2018                  $839.41
8-2018 through Today      Ocwen refused to accept payments and initiated foreclosure proceedings


 23.    As outlined above, from November, 2017 through July 6, 2018, the Debtors made the
 required monthly mortgage payments to Ocwen. (See Exhibit I)
 24.    Starting in August, 2018, Ms. Green contacted Ocwen numerous times in order to pay the
 monthly mortgage payments, but each time Ocwen refused to accept Ms. Green’s payment.
 Nearly every time that Ms. Green spoke to an Ocwen representative, Ms. Green informed Ocwen
 that she had successfully completed a chapter 13 bankruptcy. Below is a summary of the phone
 conversations that occurred between Ms. Green and various Ocwen representatives:
 DATE             OCWEN AGENT          SUMMARY OF THE CALL BETWEEN OCWEN AND MS.
                                       GREEN
 8-2-2018         Ocwen Agent          Agent informed Ms. Green that she was delinquent in
                                       the amount of $3,659.54 and that Ocwen would no
                                       longer accept payments.
 8-16-2018        Agent No. 109319     Agent refused to accept Ms. Green’s August, 2018
                                       mortgage payment.
 9-4-2018         Agent No. 106127     Agent informed Ms. Green that foreclosure proceedings
                                       were initiated and Ms. Green was delinquent in the
                                       amount of $4,543.00. Ocwen refused to accept
                                       payments.
 9-10-2018        Agent No. 107213     Ms. Green attempted to make a payment, but the Agent
                                       refused to accept.
 9-27-2018        Agent No. 10626      Agent refused to accept Ms. Green’s payment and
                  (Relationship        informed her she was delinquent $5,556.85, which
                  manager named        consisted of six months of past due payments (April –
                  Flor)                August, 2018).
 9-27-2018        Agent No. 140425     Agent explained that Ocwen was aware of the
                  (Victoria)           completed bankruptcy, and could not accept payments
                                       because the delinquency (i.e. $5,556.85 – 179 days past
                                       due) Ocwen’s policy does not allow them to accept
                                       payments once they are 90 days past-due. Ms. Green
                                       was provided 3 options:
                                           1) Pay the $5,556.85 deficiency;
                                           2) Modify the loan; or
                                           3) Enter into repayment
                                       The agent told Ms. Green that “A repayment plan is like
                                       a band-aid and a modification is a permanent solution
                                       to start fresh.”
                                                                                             4
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 5 of 20




25.    On September 27, 2018, Ms. Green contacted Ocwen to understand how Ocwen was
applying the money it received from the Debtors. The Ocwen representative (Agent 140425)
specifically explained to Ms. Green that Ms. Green’s monthly payments were being applied
toward previous months due to her deficiency (months that were provided for in her confirmed
Chapter 13 plan). The Ocwen representative explained the following to Ms. Green:


DATE PAYMENT                AMOUNT OF PAYMENT            HOW SPECIFIC PAYMENT WAS
RECEIVED BY OCWEN           RECEIVED FROM THE            APPLIED BY OCWEN TO DEBTOR’S
                            DEBTORS                      ACCOUNT
11-9-2017                   $790.66                      November, 2017 payment was
                                                         applied to April, 2017.
12-8-2017                   $786.14                      December, 2017 payment was
                                                         applied to May, 2017.
1-2-2018                    $786.14                      January, 2018 payment was applied
                                                         to June, 2017.
2-14-2018                   $790.66                      February, 2018 payment was applied
                                                         to July, 2017.


POST-DISCHARGE LETTERS SENT BY OCWEN TO THE DEBTOR

26.    After receiving their Chapter 13 discharge, the Debtor received the following written

communications from Ocwen attempting to collect money that was deemed cured by this Court:

DATE OF          SUMMARY OF COMMUNICATION FROM OCWEN                          ATTACHED
LETTER                                                                        EXHIBIT:
1-25-2018        Bill from Ocwen attempting to collect $2,312.20 as an unpaid J
                 balance
2-23-2018        Bill from Ocwen attempting to collect $2,312.20 as an unpaid K
                 balance.
3-28-2018        Bill from Ocwen attempting to collect $3,162.64 as an unpaid L
                 balance.
6-5-2018         Bill from Ocwen attempting to collect $663.76 as an unpaid M
                 balance.
7-12-2018        Letter from Ocwen to the Debtor asserting that the Debtor has     N
                 not made mortgage payments from 03-01-2018 through 07-01-

                                                                                             5
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 6 of 20




                  2018, and that Ocwen has the right to foreclose on her home.

7-17-2018         Bill from Ocwen attempting to collect $3,560.04 as an unpaid       O
                  balance.

8-17-2018         Bill from Ocwen attempting to collect $4,528.50 as an unpaid P
                  balance.
8-24-2018         Ocwen sent the Debtor a letter titled, “Foreclosure Has Been Q
                  Initiated”
9-17-2018         Bill from Ocwen attempting to collect $6,381.76 as an unpaid R
                  balance.

                                OCWEN’S BUSINESS MODEL

OCWEN’S COMPUTER SYSTEM
27.    Ocwen relies heavily on its computer system and electronic database in order to service
loans in bankruptcy.
28.    Ocwen inputs loan information into an electronic database, which is referred to as the
System of Record.
29.    Systems of Record are necessary for a company like Ocwen to service loans in
accordance with applicable bankruptcy rules.
30.    Ocwen uses a default management system called REALResolution (“REAL”) for its
bankruptcy cases. (See Exhibit S and Exhibit T)
31.    REAL is also designed “to manage borrower bankruptcy from a loan administration
perspective.” (See Exhibit U Page 10)
32.    Between 2014 and 2016, Ocwen hired consultants to assess the effectiveness of REAL,
and Ocwen subsequently concluded that REAL lacks the basic system architecture and design
necessary to properly service loans.
33.    In 2015, Ocwen’s consultants conducted interviews with Ocwen business leaders. These
Ocwen leaders identified 67 items that represented “functional and/or technical deficiencies” that
“stem from systematic and manual processes” including a “technical gap causing escrow analysis
to be conducted incorrectly” and a “manual bankruptcy workaround for loans acquired already in
bankruptcy, causes information to be deleted from history as new information is updated.”
34.    By 2016, Ocwen concluded that REAL was broken in multiple ways that adversely
affected borrowers whose loans were subject to bankruptcy protections, which includes the
                                                                                                 6
         Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 7 of 20




following:
                 a. “The process of converting a bankruptcy trustee payment to a payment batch
                     is highly manual and, therefore, both inefficient and at risk of error. Ocwen
                     receives funds from bankruptcy trustees that, generally, need to be applied to
                     borrower accounts as either pre-petition payments, post-petition payments, or
                     bankruptcy interests. There are some cases where, due to loan status, funds
                     from the trustee are not applied as payment, but are applied to miscellaneous
                     suspense or other non-payment accounts.                Ocwen receives funds from
                     bankruptcy trustees in a single check that usually covers multiple accounts.
                     Ocwen needs to apply the funds across the different loans.”
                 b. “There is no connection between the proof of claim as determined in
                     Equator/REALResolution and the pre-petition arrearage balances in
                     REALServicing.          The proof of claim figures need to become the
                     REALServicing arrearage balances.”
STATEMENTS/TESTIMONY FROM OCWEN’S MANAGEMENT1
35.     In 2014, the Head of Ocwen’s Escrow Department wrote in an email, which was
subsequently forwarded to Ocwen’s CEO:
        “I've stressed importance of getting the BK escrow balance issues fixed, but no
        confirmation of root cause or target correction date . . . . It's a system issue because a
        bucket that determines the amount of money that a customer sends for their monthly
        payment can change with no record of why on the system . . . . Please help get the
        importance across on this issue. If this is not fixed, I cannot recommend that we move
        to analyze BK for the portfolio. Even with a control report to catch them, there is still risk
        the balance will be wrong when you actually analyze the account. (Emphases added.)
36.     In late 2014, Ocwen’s Head of Servicing emailed Ocwen’s CEO and stated:
                 “you are familiar with this issue - the BK escrow balance bucket is wrong and
                 requires every BK loan to be manually reviewed and we can still have errors.”
37.     Ocwen’s former Head of Servicing Compliance testified as follows:

1
 Some of the information contained in this section was obtained from the Consumer Financial Protection Bureau
Complaint against Ocwen.

                                                                                                                7
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 8 of 20




              “If you have a borrower who is sixty days down or in BK, if an analysis is done
              and they find that the escrow account is short and the payment has to go up by
              fifty bucks…..If you've got somebody that's sixty days down or in BK and all of a
              sudden, because of a shortage in the escrow account, their payment goes up by
              fifty bucks, that can make a big difference. So it can have a disproportionate
              impact because they're already on the ropes financially.”
SEC REPORT

38.    OFC, OMS, and Ocwen, through OFC, filed a consolidated financial statement with

OFC’s public disclosures (“SEC Report”). See Exhibit V

39.    According to the SEC Report, OFC made the following disclosures:

       a. OFC must comply with federal and local bankruptcy rules. These laws apply to many
          facets of OFC’s business, including claims handling, escrow balances, and fees
          assessed on borrowers.
       b. OFC acknowledged, as it relates to federal and local bankruptcy rules, actions of
          legislative bodies and regulatory agencies may not be consistent and as a result,
          ensuring ongoing compliance with applicable legal and regulatory requirements can
          be challenging for Ocwen.
       c. In the “ordinary course of business”, OFC is a defendant in lawsuits where various
          Plaintiffs have alleged violations of federal and local bankruptcy rules.
       d. OFC asserted that new regulatory and legislative measures, or changes in
          enforcement practices, including those related to the technology they use, could,
          either individually or in the aggregate, require significant changes to their business
          practices, impose additional costs, limit product offerings, limit their ability to
          efficiently pursue business opportunities, negatively impact asset values or reduce
          revenues.
       e. OFC explained that new regulatory and legislative measures could materially and
          adversely affect their business and financial condition, liquidity and results of
          operations.
40.    As evidenced by the SEC report, OFC and Ocwen are well aware of their obligation to

                                                                                              8
         Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 9 of 20




comply with bankruptcy rules.         However, OFC and Ocwen blame alleged legislative
inconsistencies for Ocwen’s difficulty in complying with federal rules.
41.    There have been no legislative or regulatory changes to the requirements of complying
with a bankruptcy discharge injunction.
42.    The Defendant’s actions of ignoring the Discharge Injunction and Chapter 13
Confirmation Orders are common and widespread, and part of the Defendant’s pattern and
practice of servicing loans in and out of bankruptcy.
43.    Instead of changing internal processes and procedures to comply with bankruptcy court
orders, Ocwen chooses to simply ignore bankruptcy court orders, and pay debtors’ settlement
funds IF and WHEN they get caught.
44.    It appears that paying nominal settlement funds is just a cost of doing business for
Ocwen.
45.    Below is a sample of Adversary Proceedings filed in Texas bankruptcy courts, where
Ocwen was sued for violating a bankruptcy court order and subsequently settled the lawsuit for
an undisclosed amount.
ADVERSARY              DEBTORS’ ALLEGATIONS AGAINST OCWEN
CASE NO.
12-3504 (SDTX)         Violation of Order Deeming Current and Discharge Order (settled)
11-2182 (SDTX)         Violation of Order Deeming Current and Discharge Order (settled)
16-3269 (SDTX)         Violation of Confirmation Order; Discharge Injunction (settled)
15-3310 (SDTX)         Violation of Confirmation Order (settled)

15-3303 (SDTX)         Violation of Confirmation Order, Discharge Injunction, and Order
                       Deeming Mortgage Current. (settled)
16-3014 (SDTX)         Violation of Confirmation Order (settled)
16-3040 (SDTX)         Violation of Confirmation Order, Discharge Injunction, and Automatic
                       Stay. (Settled)
16-3088 (SDTX)         Violation of Confirmation Order, Discharge Injunction, and Order
                       Deeming Mortgage Current and Automatic Stay. (Settled)
16-3269 (SDTX)         Violation of Confirmation Order, Discharge Injunction, and Order
                       Deeming Mortgage Current and Automatic Stay, Agreed Order. (Settled)
17-03257 (SDTX)        Violation of Confirmation Order, Discharge Injunction, and Order
                       Deeming Mortgage Current. (Settled)
16-3138 (SDTX)         Contempt of Court Order (Settled)
17-3053 (NDTX)         Violation of 362 (Settled)
17-3047 (NDTX)         Violation of Order Confirming Plan, Violation of 362 (Settled)
17-1003 (SDTX)         Violation of confirmation order (Settled)

                                                                                             9
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 10 of 20




46.    Ocwen’s practice of ignoring court orders is a nationwide problem. Below is a sample of
adversary proceedings filed nationwide where Ocwen was sued for violating bankruptcy court
orders. All of the cases listed below were voluntarily dismissed by the Debtors.
ADVERSARY BANKRUPTCY COURT                        ALLEGATIONS IN DEBTORS’ COMPLAINT
CASE NO.
17-70029  Northern District of Alabama           After Ocwen was show caused for violation of
                                                 agreement with Debtor, parties entered into
                                                 undisclosed/confidential settlement agreement.
17-2192         Eastern District of California   Violation of Confirmation Order and
                Sacramento Division              Discharge Injunction (case dismissed)
14-00224        Middle District of Florida       Violation of Automatic Stay and FDCPA
                Tampa Division                   (settled)
15-5064         Middle District of Georgia       Violation of Confirmation order (case
                Macon Division                   dismissed)
15-3054         Southern District of Illinois    Violation of Discharge Injunction
                East St. Louis Division
14-57019        Southern District of Indiana     Violation of Automatic Stay and Violation of
                Evansville Division              Confirmation Order (settled)
15-1002         Eastern District of Louisiana    Violation of Automatic Stay, Breach and
                New Orleans Division             Conversion (settled)
15-1036         Eastern Division of              Contempt of confirmation order (dismissed)
                Massachusetts

14-00152        Middle District of               Case Settled for loan modification and
                Pennsylvania                     $1,000.00 in attorney’s fees to Debtor’s
                                                 counsel.


47.    It appears that Ocwen has made the decision that it is more economical for them to pay
settlement fees (when and if they get caught) than it is for Ocwen to overhaul their internal
policies in order to comply with bankruptcy court orders.
CONSENT ORDERS ENTERED INTO BY OCWEN (AND IGNORED)

48.    The Consumer Financial Protection Bureau, and every state in the United States,
including the District of Columbia, sued OFC and Ocwen, alleging that OFC and Ocwen violated
certain laws.
49.    On December 16, 2013, OFC and Ocwen executed a Consent Judgment. As part of the
Consent Judgment, Ocwen and OFC agreed to the following: (See Exhibit W)
       “In active chapter 13 cases, Ocwen shall ensure that as of the date of an order

                                                                                             10
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 11 of 20




       granting the debtor a discharge, there is a reconciliation of payments received with
       respect to the debtor’s obligations during the case and appropriately update the
       systems of record, in connection with such reconciliation.”


PRIOR SANCTIONS AGAINST OCWEN
50.    As further evidence of Ocwen’s refusal to comply with nationwide bankruptcy court
orders and consent judgments, below is a small sample of sanctions issued by various bankruptcy
courts around the country.
       a. On July 7, 2010, a Bankruptcy Court in the Eastern District of North Carolina found
           it not only appropriate, but necessary to award punitive damages against Ocwen.
           Judge Humrickhouse ruled as follows, “Ocwen has given every indication that it is
           and will remain indifferent to the statutory significance of the discharge
           injunction…unless it is compelled to take note.” See Exhibit X
       b. On May 17, 2017, a bankruptcy Court in New Hampshire ordered Ocwen to pay a
           Debtor $44,077.01 for their violation of the discharge injunction. See Exhibit Y
       c. In December, 2017, the United States BAP for the Ninth Circuit held that a
           bankruptcy court did not err in sanctioning Ocwen $119,000.00 for Ocwen’s willful
           violation of the discharge injunction. Marino v. Ocwen Loan Servicing, LLC, et al.
           577 B.R. 772 (2017).
CONSUMER FINANCIAL PROTECTION BUREAU

51.    On April 20, 2017, the Consumer Financial Protection Bureau (“CFPB”) filed a
Complaint against Ocwen in Federal District Court for the Southern District of Florida (the
“CFPB Lawsuit”).
52.    The CFPB alleged in the CFPB lawsuit that Ocwen routinely fails to process and apply
payments correctly in accordance with bankruptcy requirements.
53.    Ocwen is actively participating in the CFPB Lawsuit and is aware of the allegations
contained in the Complaint.
54.    Even with all of the pending litigation, sanctions, and complaints filed against Ocwen,
Ocwen has failed to do anything to correct and remedy its internal process.


                                                                                              11
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 12 of 20




DAMAGES
55.    Despite Ocwen’s actual knowledge of the Debtors’ Confirmation Order, Discharge
Injunction, and Order Deeming the Debtors’ Mortgage Current, Ocwen :
       a. Attempted to collect amounts from the Debtor that were cured in their Chapter 13
           plan;
       b. Sent letters demanding payment of amounts that were not due;
       c. Refused to accept payments from the Debtor;
       d. Misapplied mortgage payments on the Debtor’s loan;
       e. Initiated foreclosure proceedings;
       f. Threatened the Debtor with the loss of her homestead;
       g. Reported negative account history to credit reporting agencies; and
       h. Charged late fees and interest on amounts cured in the Debtor’s chapter 13 plan.
56.    Plaintiffs have incurred the following actual damages as a result of Ocwen’s actions:
               a. Attorneys’ fees and expenses;
               b. Ruined credit rating;
               c. Lost wages and time from dealing with Ocwen prior to the lawsuit;
               d. Lost wages and time in prosecuting this Adversary Proceeding;
               e. Emotional damages that include: Lost sleep, anxiety, depression, increased
                   blood pressure, weight gain, and panic;
               f. Medical bills as a result of the emotional damages described above.
                                      CAUSES OF ACTION

SUMMARY

57.    Section 105(a) provides that "[t]he court may issue any order, process, or judgment that is
necessary or appropriate to carry out the provisions of this title."
58.    The Debtors asserts that Ocwen intentionally failed to comply with the following orders:
       a. Discharge Order/Injunction;
       b. Order Deeming Mortgage Current; and
       c. Confirmation Order.
       (Collectively referred to as “the Orders”)
59.    The discharge injunction in this case was implemented by the issuance of a court order.
                                                                                                 12
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 13 of 20




60.     The Debtors assert that Ocwen should be held in Contempt for its violation of the Orders.
61.     A Bankruptcy Court has the authority to enforce its own orders under 11 U.S.C. § 105.
See Ins. Co. of N. Am v. NGC Settlement Trust & Asbestos Claims Mgmt. Corp, 118 F. 3d 1056
(5th Cir. 1997).
FAILURE TO COMPLY WITH CONFIRMED CHAPTER 13 PLAN

62.     The factual allegations contained in paragraphs 1 through 60 are hereby incorporated for
all purposes.
63.     An Order Confirming the Debtors’ Chapter 13 plan (“Confirmation Order”) was entered
on March 21, 2013.
64.     Section 1327 of the Bankruptcy Code provides that “[t]he provisions of a confirmed plan
bind the debtor and each creditor, whether or not the claim of such creditor is provided for by the
plan, and whether or not such creditor has objected to, has accepted, or has rejected the plan.” 11
U.S.C. § 1327(a).
65.     Ocwen failed to comply with the Confirmation Order by failing to apply the monthly
mortgage payments pursuant to the terms of the confirmed chapter 13 plan.
66.     Ocwen actively participated in the Debtors’ bankruptcy case.
67.     The Confirmation Order was final and not appealed.
68.     Defendant was provided proper and sufficient notice of the Order.
69.     The Defendant had actual notice of the Order.
70.     The Defendant failed to comply with the terms of the Confirmation Order and should be
held in contempt for their actions in violating the Confirmation Order.
71.     It is a nationwide pattern and business practice of Ocwen to:
                   a. Attempt to collect payment in violation of a confirmed chapter 13 plan;
                   b. Misapply payments in violation of confirmed chapter 13 plans; and
                   c. Ignore orders confirming chapter 13 plans.
72.     Due to the willful and intentional acts of the Defendant, the Plaintiffs are entitled to
sanctions, actual damages, punitive damages, and injunctive relief.




                                                                                                13
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 14 of 20




VIOLATION OF THE DISCHARGE INJUNCTION

73.     The factual allegations contained in paragraphs 1 through 71 are hereby incorporated for
all purposes.
74.     Pursuant to 11 U.S.C. § 524(a)(2), a discharge in bankruptcy “operates as an injunction
against the commencement or continuation of an action, the employment of process, or an act to
collect, recover or offset any such debt as a personal liability of the debtor...."
75.     On January 22, 2018, the Debtors received their discharge.
76.     Ocwen’s actions toward the Debtor violate Section 524(i).
77.     Section 524(i) states:
                The willful failure of a creditor to credit payments received under a plan
                confirmed under this title, unless the order confirming the plan is revoked, the
                plan is in default, or the creditor has not received payments required to be made
                under the plan in the manner required by the plan (including crediting the
                amounts required under the plan), shall constitute a violation of an injunction
                under subsection (a)(2) if the act of the creditor to collect and failure to credit
                payments in the manner required by the plan caused material injury to the debtor.
78.     Ocwen’s willful failure to credit payments received under the Debtors’ Chapter 13 plan
constituted a violation of the discharge injunction and Discharge Order.
79.     Ocwen violated the discharge injunction by: 1) Misapplication of plan payments; 2)
Failing to apply the monthly mortgage payments pursuant to the terms of the confirmed chapter
13 plan; 3) Demanding fees and costs post-discharge; and 4) Initiating foreclosure proceedings.
80.     The Order granting the Debtors’ Discharge was final and not appealed or revoked.
81.     Defendant was provided proper and sufficient notice of the Debtor’s Discharge.
82.     The Defendants had actual notice of the Debtor’s Discharge.
83.     It is a nationwide pattern and business practice of Ocwen’s to willfully fail to credit
payments received under confirmed chapter 13 plans.
84.     Defendant should be held in contempt for their actions in violating the Discharge
Order/Injunction.
85.     The actions detailed above were willful and intentional, and were in total disregard of the
authority of the bankruptcy court.

                                                                                                14
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 15 of 20




86.    For willful violations of the discharge injunction, courts have awarded actual damages,
emotional distress damages, and attorney's fees. In order to support finding a willful violation of
§ 524(a)(2), the offending creditor must "(1) know the injunction has been entered, and (2)
intend[] the actions that violate it." In re Contreras, 2007 WL 273128, at *1 (Bankr.S.D.Tex.
Jan. 26, 2007).
87.    Punitive damages may also be awarded when a creditor violates the discharge injunction.
Collier at ¶ 524.02[2][c].
88.    A civil contempt order "which compensates a debtor for damages suffered as a result of a
creditor's violation [of the discharge injunction] is both necessary and appropriate to carry out
provisions of the bankruptcy code." Placid Refining Co. v. Terrebonne Fuel and Lube, Inc. (In re
Terrebonne Fuel and Lube, Inc.), 108 F.3d 609, 613 (5th Cir.1997).


WILLFUL VIOLATION OF THE ORDER DEEMING MORTGAGE CURRENT
89.    The factual allegations contained in paragraphs 1 through 87 are hereby incorporated for
all purposes.
90.    The Court entered an Order Deeming the Debtor’s Mortgage Current (“Order Deeming
Current”) on November 1, 2017.
91.    The Order Deeming Mortgage Current specifically states that Ocwen’s claims against the
Debtor are deemed current as of October 31, 2017. The Order also states that all escrow
deficiencies are deemed cured and that all legal fees, inspection fees, and other charges imposed
by Ocwen are also deemed satisfied in full.
92.    Ocwen violated the Order Deeming Current by misapplying payments and demanding
fees and costs that were cured in the Debtors’ Chapter 13 plan. Ocwen also failed to comply with
the Order Deeming Current when they initiated foreclosure proceedings based on payments that
were cured pursuant to the Order.
93.    As of November 1, 2017, Ocwen’s records showed that debtor’s loan is delinquent.
94.    The Order Deeming Mortgage Current was final and not appealed.
95.    Ocwen was provided proper and sufficient notice of the Order Deeming Current.
96.    Ocwen had actual notice of the Order Deeming Current, and actively participated in the
hearing on the Trustee’s Motion to Deem Mortgage Current.

                                                                                                15
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 16 of 20




97.    Ocwen should be held in contempt for its actions in violating the Order Confirming the
Debtors’ Chapter 13 plan.
98.    It is a pattern and business practice of Ocwen to attempt to collect payment in violation of
Orders Deeming Mortgage Current.
99.    It is a pattern and business practice of Ocwen to ignore bankruptcy court’s Orders
Deeming Mortgage’s Current.
100.   Due to the willful and intentional acts of the Defendant, the Plaintiffs are entitled to
sanctions, actual damages, punitive damages, and their reasonable and necessary attorney fees
incurred in prosecuting this complaint.
                                     DAMAGES
101.   The factual allegations contained in paragraphs 1 through 100 are hereby incorporated for
all purposes.
102.   Due to Ocwen’s intentional violation of the three Orders detailed above, the Debtors seek
damages based on economic harm, emotional damages, punitive damages, and sanctions.
ECONOMIC HARM
103.   Debtors who have suffered pecuniary losses due to a creditor’s willful violation of a
discharge injunction may request an award of compensation for actual damages.
104.   Ms. Green is a flight attendant and does not get paid if she is not working. Due to the
nature of Ms. Green’s work, she is unable to make personal calls while working.
105.   Ms. Green was forced to take days off from work in order to address Ocwen’s attempts to
foreclose on her home. Ms. Green suffered actual economic harm due to Ocwen’s violations of
this Court’s orders.
106.   In addition to the time and effort Ms. Green spent trying to convince Ocwen to accept her
payments and not foreclose, Ms. Green also seeks actual damages for the time and effort she
spent prosecuting her claims against Ocwen in this Adversary Proceeding.
107.   The Debtors seek reimbursement of attorney’s fees and expenses in prosecuting this
lawsuit against Ocwen.
EMOTIONAL DAMAGES
108.   In order for the Debtors to recover damages for emotional distress caused by Ocwen’s
total disregard and contempt of the Orders, the Debtors must present specific evidence of

                                                                                                16
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 17 of 20




emotional damage. Hitt v. Connell, 301 F.3d 240, 250 (5th Cir.2002).
109.   Ms. Green has suffered severe stress and emotional consequences including anxiety,
depression, loss of sleep, nervousness, increased blood pressure, and weight gain from Ocwen’s
continued attempts to collect discharged debt, misapplication of mortgage payments, refusal to
accept mortgage payments, and initiating foreclosure proceedings.
110.   Ms. Green has incurred medical bills to address the emotional consequences that were a
direct result of Ocwen’s intentional disregard for this Court’s orders.


PUNITIVE DAMAGES
111.   In addition to actual damages, the Debtors seek punitive damages against Ocwen for their
willful and intentional violations of the three bankruptcy orders.
112.   “Punitive damages punish. The almost unanimous rule is that “[p]unitive damages by
definition are not intended to compensate the injured party, but rather to punish the tortfeasor
whose wrongful action was intentional or malicious, and to deter him and others from similar
extreme conduct.” See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1332 (5th Cir. 1995).
113.   In determining whether to award punitive damages, this Court previously looked to the
5th Circuit standard of awarding punitive damages in automatic stay violation cases. In re
Fauser, 545 B.R. 907 (Bankr. S.D.Tex. 2016).
114.   The Fifth Circuit requires “egregious, intentional misconduct on the violator’s part” in
order to award punitive damages in stay violation cases. In re Repine, 536 F. 3d 512, 521 (5th
Cir. 2008).
115.   Here, Ocwen was well aware of Ms. Green’s bankruptcy filing and despite having actual
knowledge of the debtor’s bankruptcy and discharge, Ocwen continued its collection efforts and
misapplication of the Debtor’s payments.
116.   The Debtors should be awarded punitive damages for Ocwen’s attempts to collect after
being provided with actual affirmative notice. In addition to the phone calls, Ocwen sent the
Debtor numerous bills attempting to collect on the discharged debt.
117.   Each letter sent by Ocwen to the Debtor (See Exhibit J thru R) is a willful and egregious
violation of the Orders.
118.   Ocwen has admitted that complying with federal and local bankruptcy rules is

                                                                                             17
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 18 of 20




challenging. Ocwen has admitted that they are sued in the “ordinary course of business” for
violating bankruptcy requirements.
119.   However, Ocwen has done absolutely nothing to change their internal practices and
guidelines regarding violating bankruptcy court orders.
120.   Ocwen must be punished in order to prevent it from continuing to violate bankruptcy
court orders.
121.   Other Courts have ordered punitive damages against Ocwen. For example, a jury in the
United States District Court, Southern District of West Virginia awarded $2.5 million in punitive
damages for Ocwen’s willful violations the Fair Credit Report Act.
122.   In April, 2018, Monette Saccameno secured a jury verdict against Ocwen in Illinois, and
obtained $3 million in punitive damages.
123.   OFC has over $18 billion dollars in revenue and Ocwen will only change its behavior
when a punitive damage award is significant enough to force Ocwen to change its business
practices. It appears that $3 million in punitive damages may not be large enough to persuade
Ocwen to abide by this Court’s orders.
124.   Furthermore, Ocwen’s acts should be subject to exceptional scrutiny due to the fact that
their average customers are unsophisticated consumers who may never know that they are being
taken advantage of.
SANCTIONS
125.   Pursuant to Section 105, the Debtor seeks an award of sanctions against the Defendant
for contempt of the Orders.
126.   Compensatory damages, in addition to coercive sanctions, may be awarded as a sanction
for civil contempt if a party willfully violates Section 524(a)(2) injunction. See In re Sandburg
Fin.Corp., 446 B.R. 793, 803 (S.D.Tex.2011).
127.   A creditor violates the discharge injunction if it (1) knows that the injunction has been
entered; and 2) intends the actions that violate it. The creditor does not need to intend to violate
the discharge injunction, but intend to commit the acts that violate the discharge injunction.
Mahoney v. Wash. Mut. Inc., 368 B.R. 579, 587 (Bankr. W.D. Tex. 2007).
128.   Here, there is no doubt that Ocwen had notice of the discharge injunction, and
intentionally violated the discharge injunction.

                                                                                                 18
        Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 19 of 20




129.   Here, there is no doubt that Ocwen had notice of the Order Deeming Current as Ocwen
actively participated in a hearing related to the Trustee’s Motion to Deem the Mortgage Current.
Ocwen’s counsel appeared at the hearing and represented Ocwen.
130.   Ocwen’s intentional disregard for the discharge injunction and confirmation order is a
systemic problem and occurs in nearly every state in the country.
131.   The Fifth Circuit has held that Section 105(a) authorizes bankruptcy courts to enter
orders to enforce the discharge injunction imposed by Section 524. See Campbell v. Countrywide
Home Loans, Inc., 545 F.3d 348, 356 n. 1 ( 5th Cir. 2008)
INJUNCTIVE RELIEF
132.   The Debtors also seek injunctive relief and request that Ocwen be enjoined from seeking
further collection of the debt discharged in the Chapter 13.
133.   The Fifth Circuit has recognized that § 105(a) grants bankruptcy courts the authority to
grant injunctive relief. Mirant Corp. v. Potomac Elec. Power Co. (In re Mirant Corp.), 378 F.3d
511, 523 (5th Cir.2004).
134.   If Ocwen continues to harass the Debtors, damages alone will not compensate the
Debtors, due to the stress caused by Ocwen’s harassment and threats of foreclosing taking the
Debtors’ home.


       WHEREFORE, the Plaintiffs, having set forth their claims for relief against the
Defendant, prays of this Court the following:
                       a)     That Defendant be ORDERED to pay the Debtors actual and
                       punitive damages;

                       b)     That Defendant be ORDERED to pay sanctions;

                       c)     That Defendant be ORDERED to take all steps necessary to
                       immediately cease all collection actions against Plaintiffs.

                       d)     That Defendant be ORDERED to take all steps necessary to fix
                       any negative information regarding this debt that has occurred on
                       Plaintiffs credit report post-bankruptcy filing.



                                                                                             19
       Case 18-03351 Document 6 Filed in TXSB on 12/14/18 Page 20 of 20




                    e)     That Defendant be ORDERED to stop any foreclosure actions
                    against the Debtor’s property.

                    f)     That Defendant is ENJOINED from seeking further collection of
                    the discharged debt in the Chapter 13 case.

                    g)     All other and further relief as is just.

Dated: December 14, 2018

                                                            Respectfully submitted,

                                                            By: /s/ Miriam Goott
                                                                   Miriam Goott
                                                                   attorney-in-charge
                                                                   SBN 24048846
                                                                   COUNSEL FOR THE
                                                                   DEBTORS
OF COUNSEL:
WALKER & PATTERSON, P.C.
P.O. Box 61301
Houston, TX 77208
(713) 956-5577 (telephone)
(713) 956-5570 (fax)
mgoott@walkerandpatterson.com




                                                                                        20
